NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 11, 2011*
                                   Decided May 18, 2011

                                          Before

                              FRANK H. EASTERBROOK, Chief Judge

                              JOHN L. COFFEY, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

No. 10-3065

JOYCE E. PHILLIPS,                                 Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Southern District of
                                                   Indiana, Indianapolis Division.
      v.
                                                   No. 1:09-cv-00764-SEB-DML
MICHAEL J. ASTRUE,
Commissioner of Social Security,                   Sarah Evans Barker,
    Defendant-Appellee.                            Judge.

                                         ORDER

      Joyce Phillips applied for Social Security benefits in 2004, claiming—as she did in
two earlier applications that were denied—that she had been disabled since February
2002 by pain in her lower back, right hip, and right leg. In 2008 an administrative law
judge denied her disability insurance benefits but awarded her supplemental security


      *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2)(C).
No. 10-3065                                                                          Page 2

income beginning that year. The district court upheld the ALJ’s decision. Ms. Phillips
contends on appeal that the ALJ “overlooked” her 2002 injuries or mistakenly set July
2008 as the onset date of her disability. She seeks “back pay,” by which she appears to
mean a retroactive award of benefits for the period from February 2002 to July 2008.

        Ms. Phillips, however, is mistaken about the nature of the ALJ’s decision. The
ALJ acknowledged her claim that she had been disabled since 2002 but implicitly
rejected it, concluding that she became disabled for purposes of supplemental security
income only on July 29, 2008, five months before her 50th birthday. In reaching this
conclusion, the ALJ generously gave Ms. Phillips the benefit of a “borderline” age
determination as a “person closely approaching advanced age” rather than a “younger
person.” See 20 C.F.R. § 416.963(c) (defining “younger person” as one under age 50),
416.963(d) (defining “person closely approaching advanced age” as one who is age 50 to
54); SSR 83-10, 1983 WL 31251, at *8 (1983). With the change in her age category,
Medical-Vocational Guideline 201.10 directed a finding that Ms. Phillips was disabled.
See 20 C.F.R. Pt. 404, Subpt. P, App. 2, § 201.10. Because Ms. Phillips was not disabled
as of March 31, 2007, her date last insured for disability benefits, the ALJ properly
concluded that she was not entitled to disability benefits. See 42 U.S.C. § 423(a)(1)(A),
(c)(1); 20 C.F.R. § 404.131; Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 348 (7th Cir.
2005).

       Ms. Phillips offers no legal or factual basis for disturbing the ALJ’s decision,
which reflects thorough consideration of the record. To the extent Ms. Phillips believes
that the ALJ needed to reconsider her previous applications, she is incorrect; the
doctrine of res judicata applies to them. See 20 C.F.R. § 404.957(c)(1); Keith v. Barnhart,
473 F.3d 782, 784 n.6 (7th Cir. 2007).

       We AFFIRM the judgment of the district court.